DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/26/2021 has been entered.  Claims 1-8 & 10-19 are pending in the application.  Claims 7, 8 & 11-19 are withdrawn.  Claim 9 is cancelled.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “third lobes” and “fourth lobes” have not been previously used in the specification, so lack antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term "the first rotor", in Line 9, lacks antecedent basis.  For the purpose of examination, the first rotor will be interpreted to be the set of structure defined in Claim 1, Lines 3-11, starting with “a rotor shaft” and ending with “the stagger angle being greater than zero”.
The limitation “at least one of the plurality of third lobes is greater than the plurality of first lobes and the plurality of fourth lobes is greater than the plurality of second lobes”, in Lines 22-24, is indefinite.  The wording of the limitation is grammatically confusing, and it is not clear what structure should be greater than what structure.  For instance, the limitation can be interpreted as the actual lobes are greater than the compared lobes, or the number of lobes is greater than the compared lobes.  Additionally, the limitation can be interpreted as one of the lobes of the plurality of third lobes is greater than the plurality of first lobes.  The limitation can also be read as there are two options; the first is the number of lobes of the plurality of third lobes is greater than the number of lobes of the plurality of first lobes; the second is the number of lobes of the plurality of fourth lobes is greater than the number of lobes of the plurality of second lobes.  Lastly, the limitation can be read as the phrase “at least one of” is a typo, and both of the above options must be met.  For the purpose of examination, the interpretation providing for two options will be used.
As to Claim 10, the term "the another stagger angle", in Line 2, is indefinite.  First, the term lacks antecedent basis.  Second, the relationship between structures defining the another stagger angle has not been claimed.  For the purpose of examination, the another stagger angle will be considered the angle between the plurality of third lobes arranged at an end of the first portion relative to the plurality of fourth lobes arranged at an adjacent end of the second portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (GB2082680), in view of Grinpress (U.S. Patent 3,557,687).
As to Claim 1, Beckman teaches a rotor system (Figures 1/2) for use in a fluid machine (Figure 2) comprising: a rotor shaft (W); a first portion (H1) supported by (as shown in Figures 1/2) the rotor shaft (W) and having a plurality of first lobes (as shown in Figure 1); a second portion (H2) supported by (as shown in Figures 1/2) the rotor shaft (W) having a plurality of second lobes (as shown in Figure 1), wherein the plurality of first lobes (the lobes associated with H1 in Figure 1) arranged at an end (Page 1, Lines 105-108, describes Figure 1 as a diagrammatic view of the abutting ends of the two sections H1/H2) of the first portion (H1) are arranged at (as shown in Figure 1) a stagger angle (V) relative to (Page 1, Right Column, Lines 111-129) the plurality of second lobes (the lobes associated with H2 in Figure 1) arranged at an adjacent end (Page 1, Lines 105-108, describes Figure 1 as a diagrammatic view of the abutting ends of the two sections H1/H2) of the second portion (H2), the stagger angle (V) being greater than zero (Page 1, Right Column, Lines 111-129, describes the stagger angle as approximately half of the screw pitch, or angular pitch; see Figure 1 below); another rotor (N1/N2) in intermeshing engagement with (as shown in Figures 1/2) the first rotor (H1/H2; see 112(b) above for clarification), the another rotor (N1/N2) including: another rotor shaft (W; Page 1, Right Column, Lines 115-121); another first portion (N1) supported by (as shown in Figure 1) the another rotor shaft (W) and having a plurality of third lobes (the lobes associated with N1 in Figure 1); and another second portion (N2) supported by (as shown in Figure 1) the another rotor shaft (W) having a plurality of fourth lobes (the lobes associated with N2 in Figure 1), wherein at least one of the number of lobes (Figure 1 shows N1 with 6 lobes) of the plurality of 

    PNG
    media_image1.png
    423
    772
    media_image1.png
    Greyscale

Beckman Figure 1, Modified by Examiner

Beckman does not teach a shaft passage extending axially through a portion of at least one of the rotor shaft and the another rotor shaft.
Grinpress describes a screw compressor and teaches a shaft passage (8) extending axially through a portion (as shown in Figure 2) of at least one of the rotor shaft (the shaft 8, which extends through rotor 2 on the right side of Figures 1/2) and the another rotor shaft (the shaft 8, which extends through rotor 3 on the left side of Figures 1/2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the shafts, as taught by Beckman, to include an axial passage, as taught by 
As to Claim 2, Beckman, as modified, teaches all the limitations of Claim 1, and continues to teach the stagger angle (V) is less than (Page 1, Right Column, Lines 111-129, describes the stagger angle as approximately half of the screw pitch, or angular pitch) an angular pitch (screw pitch) of the plurality of first lobes (the lobes associated with H1 in Figure 1).
As to Claim 3, Beckman, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the stagger angle (Beckman V) is equal to between 10% and 90% (Beckman Page 1, Right Column, Lines 111-129, describes the stagger angle as approximately half of the screw pitch, or angular pitch) of the angular pitch (Beckman screw pitch).
As to Claim 4, Beckman, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the stagger angle (Beckman V) is equal to between 25% and 75% (Beckman Page 1, Right Column, Lines 111-129, describes the stagger angle as approximately half of the screw pitch, or angular pitch) of the angular pitch (Beckman screw pitch).
As to Claim 5, Beckman, as modified,  teaches all the limitations of Claim 1, and continues to teach each of the plurality of first lobes (the lobes associated with Beckman H1 in Beckman Figure 1) has a first lobe shape at the end of the first portion and each of the plurality of second lobes (the lobes associated with Beckman H2 in Beckman Figure 1) has a second lobe shape at the adjacent end of the second portion, wherein the first lobe shape and the second lobe shape are substantially identical (as shown in Beckman Figure 1; see Beckman Figure 1 below).

    PNG
    media_image2.png
    423
    772
    media_image2.png
    Greyscale

Beckman Figure 1, Modified by Examiner

As to Claim 6, Beckman, as modified, teaches all the limitations of Claim 1, and continues to teach the first portion (Beckman H1) and the second portion (Beckman H2) are fixed for rotation with (see end of paragraph for clarification) the rotor shaft (Beckman W).  Beckman Page 1, Right Column, Lines 114-115, states the two portions H1/H2 are “located on a common shaft W.”  Although Beckman does not specifically state the two portion fixedly rotated with the shaft, one of ordinary skill in the art would recognize this is an inherent feature of the compressor.  Since the Beckman fluid machine is described as a screw-type compressor (Beckman Page 1, Right Column, Lines 109-110), the shaft must be the element to rotate the two portions in order to compress the fluid in the machine.  If the two portions were able to rotate freely about the shaft, there would be no way to compress the fluid.  Therefore, the two portions being fixed for rotation with the rotor shaft is an inherent feature of the reference.
As to Claim 10, Beckman, as modified,  teaches all the limitations of Claim 1, and continues to teach the stagger angle and the another stagger angle are different.  Beckman .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not fully persuasive.
Regarding the 112(b) rejections, Applicant has overcome the previous rejections.  However, new rejections due to the amended language are presented above.
Regarding the 102 rejection for Claim 1, Applicant has overcome the 102 rejection.  However, a 103 rejection for all remaining claims is presented above.  Applicant argues Beckman is silent on the number of lobes for each portion of the two rotors.  Examiner disagrees, and references Beckman Figure 1, which clearly shows two sets of lobes, where the first set (on the left of Beckman Figure 1) shows four lobes for each portion, and the second set (on the right of Beckman Figure 1) shows six lobes for each portion.  The first set corresponds to the first rotor, and the second set corresponds to the another rotor.
Applicant continues to argue Beckman does not teach an axial passage through the rotor shafts.  Examiner agrees, and used to Grinpress, as part of a 103 rejection to modify Beckman.  The combination of Beckman, in view of Grinpress, teaches all of Claim 1 and each of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746